927 F.2d 596Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Leon KIRBY;  Randy Sawyer, Plaintiffs-Appellants,v.James G. MARTIN;  Aaron Johnson;  Samuel A. Wilson, III;Louis R. Columbo;  Wanda J. Garrett;  Jeffrey T.Ledbetter;  A. Leon Stanback, Jr.;Virginia R. Brogden,Defendants-Appellees.
No. 89-6017.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 15, 1991.Decided March 7, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-87-997-CRT)
Charles Leon Kirby, Randy Sawyer, appellants pro se.
Lucien Capone, III, Office of the Attorney General of North Carolina, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before PHILLIPS and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Charles Leon Kirby appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Kirby v. Martin, CA-87-997-CRT (E.D.N.C. Feb. 8 and Oct. 18, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED